Citation Nr: 1114747	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  02-06 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a post-operative left hip disorder to include left femoral osteotomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for left hip fracture residuals and left lower extremity residual shortening.  In May 2004, the Veteran was afforded a hearing before a Veterans Law Judge.  In August 2004, the Board remanded the Veteran's claim to the RO for additional action.  

In February 2006, the Board, in pertinent part, remanded the Veteran's claim to the RO for additional action.  In March 2008, the Veteran was informed that the Veterans Law Judge who had conducted his May 2004 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In March 2008, the Veteran stated that he did not desire an additional hearing.  In October 2008, the Board remanded the Veteran's claim to the RO for additional action.  In October 2010, the Board again remanded the Veteran's claim to the RO for additional action.  


FINDINGS OF FACT

1.  The April 17, 1997, left femoral osteotomy performed at the Detroit, Michigan, VA Medical Center resulted in left leg length discrepancy and external rotation of the left lower extremity with valgus deformity.  

2.  The April 17, 1997, left femoral osteotomy was conducted by the VA without the Veteran's informed consent.  



CONCLUSION OF LAW

Chronic left femoral osteotomy residuals including leg length discrepancy and external rotation of the left lower extremity with valgus deformity were incurred as the result of VA surgical treatment.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.361, 17.32 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for post-operative left femoral osteotomy residuals including left leg length discrepancy and external rotation of the left lower extremity with valgus deformity.  This represents a grant of the benefit sought on appeal.  As such, no discussion of the Department of Veterans Affairs' (VA) duty to notify and assist is necessary.  

The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a post-operative left hip disability is warranted as his April 1997 left femoral osteotomy conducted at the Detroit, Michigan, VA Medical Center (VAMC) was performed by a medical intern rather than a experienced physician; employed an ill-fitting metal plate; and was not properly conducted.  The Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 was received by the VA after October 1, 1997.  

The provisions of 38 U.S.C.A. § 1151 (West 2002) direct, in pertinent part, that:

  (a)  Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and -  
  (1)  the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was -  
  (A)  carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or
  (B)  an event not reasonably foreseeable.  

The provisions of 38 C.F.R. § 3.361 (2010) clarify that:

  (a)  Claims subject to this section - (1) General. Except as provided in paragraph (2), this section applies to claims received by VA on or after October 1, 1997. This includes original claims and claims to reopen or otherwise readjudicate a previous claim for benefits under 38 U.S.C. § 1151 or its predecessors. The effective date of benefits is subject to the provisions of § 3.400(i).  For claims received by VA before October 1, 1997, see § 3.358.

***

  (b)  Determining whether a veteran has an additional disability.  To determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.  
  (c)  Establishing the cause of additional disability or death.  Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.
  (1)  Actual causation required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  
  (2)  Continuance or natural progress of a disease or injury.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.
  (3) Veteran's failure to follow medical instructions.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.
  (d)  Establishing the proximate cause of additional disability or death.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  
  (1)  Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (as explained in paragraph (c) of this section); and  
  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 
  (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  
  (2)  Events not reasonably foreseeable.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

An April 1997 VA treatment record states that the Veteran complained of left lateral leg pain.  He was noted to have sustained a left femoral neck fracture and undergone a September 1996 left femoral neck open reduction with internal fixation.  

An April 16, 1997, Request for Administration of Anesthesia and for Performance of Operations and Other Procedures (Standard Form 522) reflects that the Veteran consented to "an attempted left femur osteotomy & indicated procedures" which constituted "[left] femur bone cut & realignment of femur to heal the bone;" and was to be performed by "Dr. Nasser/Staff."  The signature of the "counseling physician" is illegible.  No risks associated with the surgical procedure were noted.  

An April 22, 1997, VA hospital summary states that the Veteran complained of continued left hip pain.  He was admitted to the hospital on April 17, 1997, for treatment of an unverified left femoral neck malunion.  The Veteran presented a history of having sustained a left femoral neck fracture in approximately September 1996 and subsequently undergoing surgical reduction and fixation using three surgical screws at a private medical facility.  An April 17, 1997, Request for Administration of Anesthesia and for Performance of Operations and Other Procedures (Standard Form 522) reflects that the Veteran consented to the placement of an epidural catheter for delivery of anesthesia.  An April 17, 1997, VA surgery report states that "the risks and benefits of osteotomy versus total hip arthroplasty were discussed with the patient and he wishes to proceed with an osteotomy."  The Veteran thereafter underwent a "left 30 degree Powell's osteotomy and hardware removal."  His post-operative recovery was uneventful.  He was discharged to his home.  

In an October 2001 statement, the Veteran advanced that his second left hip operation performed at the VAMC "went bad" and he subsequently manifested left lower extremity impairment following the operation including significant left lower extremity shortening.  In a November 2001 written statement, the Veteran clarified that:

During the operation at the VA hospital, the plate was too long, so they pushed my left knee in by cutting a V in my leg to make my leg fit this steel plate.  Instead of the plate fitting my hip, my hip had to fit the plate (good thinking).  

At a July 2003 hearing before a VA hearing officer, the Veteran testified that he experienced residuals of his April 1997 left hip surgical procedure including left lower extremity shortening; altered body "mechanics;" "parrot toes;" and the likely need for a future total knee replacement.  He stated that he knew immediately that the surgery had been performed improperly.  While he had been informed of the two types of surgery which "might correct" his left femoral malunion, the Veteran advanced that he thought his doctor would perform the surgery.  

At the May 2004 hearing before a Veterans Law Judge, the Veteran testified that his treating VA physician had recommended that he undergo an osteotomy rather than a total hip replacement due to his young age.  He reiterated that the surgery was performed improperly due to an unsuitable "steel piece."  

In an undated written statement, the Veteran asserted that:

Even at the beginning, it was a bunch of bull.  Two or three hour operation lasted from 8:30 A.M. to about 5 o'clock P.M.  Things went wrong before, during, and after.  Left knee pushed in, left leg too short makes rest of body be pulled over counter clockwise.  

In an October 2006 written statement, the Veteran advanced that:

I've had numerous exams in Detroit, Michigan, Washington, D.C. and several in Tampa/Clearwater and Ft. Myers, Florida.  In every case, Sen. Nelson, the examining physician(s) agreed that the original VA physicians had botched the surgery and two subsequent examining physicians were kind enough to point out that the VA usually hires doctors who are straight out of medical school or doing their residency or internship at the VA before going on to more lucrative ventures.  

In a March 2008 written statement, the Veteran averred that:

It started with that lead doctor in Detroit VA who trains those other doctors.  He knew what he was doing and he used me for training.  When things went wrong, the whole VA system started lying to protect their own.  

At a May 2009 VA examination for compensation purposes, the examiner noted that the Veteran's medical records had been reviewed.  The Veteran was diagnosed with "intertrochanteric fracture left femur [status/post open reduction, internal fracture status/post] femoral neck malunion with osteotomies."  The examiner opined that:

After careful review of the C file and all available medical evidence of record, the surgical procedure of osteotomy performed on account of femoral neck malunion to obtain a healed fracture resulted in leg length discrepancy and external rotation of the lower extremity with valgus deformity.  However, this in no way reflects carelessness, negligence, lack of proper skill or error in judgment or similar fault of VA in furnishing the hospital care, medical or surgical treatment but the natural process of healing in the circumstances in effect at that time.  

In a November 2010 written statement, the Veteran asserted that his left hip surgical procedure "was an operation done by people that never should have done it."  

In his March 2011 Appellant's Post-Remand Brief, the accredited representative asserts that the Veteran's April 16, 1997, surgical consent form was insufficient to the extent that it failed to inform the Veteran "that there were any risks associated with the surgery."  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran asserts that compensation under the provisions of 38 U.S.C.A. § 1151 is warranted as the April 1997 left femoral osteotomy was improperly performed by an unqualified VA physician without his informed consent.  

To obtain benefits under 38 U.S.C.A. § 1151(a), a claimant must show that a "qualifying additional disability" was actually caused by the treatment furnished by the VA, and a proximate or direct cause that is either a fault on the part of the VA or an event not reasonably foreseeable.  To establish that the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, a claimant must show either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) the VA furnished the care, treatment, or examination without the Veteran's informed consent.  

Initially, the Board observes that the Veteran has been diagnosed by VA examiners with additional disability including left lower extremity shortening and a left knee valgus deformity secondary to the April 1997 left tibial osteotomy performed at the Detroit, Michigan, VAMC.  The Veteran asserts that he would not have consented to the April 1997 surgery had he known who would be performing the surgery and/or his signed consent form was inadequate to the extent that it did not state possible risks associated with the procedure.  

The provisions of 38 C.F.R. § 17.32 (2010), in pertinent part, direct that:

  (c)  General requirements for informed consent.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  
  (d)  Documentation of informed consent.
  (1)  The informed consent process must be appropriately documented in the health record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: 
  (i)  Require the use of sedation; 
  (ii)  Require anesthesia or narcotic analgesia; 
  (iii) Are considered to produce significant discomfort to the patient; 
  (iv)  Have a significant risk of complication or morbidity; or 
  (v)  Require injections of any substance into a joint space or body cavity.  
  (vi) [Reserved by 74 FR 34503] 
  (2)  A patient or surrogate will sign with an "X" when the patient or surrogate has a debilitating illness or disability, i.e., significant physical impairment and/or difficulty in executing a signature due to an underlying health condition(s), or is unable to read and write.  When the patient's or surrogate's signature is indicated by an "X," two adults must witness the act of signing.  By signing, the witnesses are attesting only to the fact that they saw the patient or surrogate and the practitioner sign the form. The signed form must be filed in the patient's health record.  A properly executed VA-authorized consent form is valid for a period of 60 calendar days.  If, however, the treatment plan involves multiple treatments or procedures, it will not be necessary to repeat the informed consent discussion and documentation so long as the course of treatment proceeds as planned, even if treatment extends beyond the 60-day period.  If there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded.  (Emphasis added).  

The April 16, 1997, VA surgical consent form signed by the Veteran indicates that the operation would be performed by or under the direction of a Dr. Nasser.  The April 17, 1997, surgical report states that the Veteran's surgery was performed by a Dr. Harrah.  There is no indication in the operative report or other available records that the surgery was performed by or under the direction of Dr. Nasser.  The Veteran has asserted that his doctor was not there for the surgery and that another physician informed him of the procedure the day after the surgery.  The Veteran has asserted on appeal that he neither consented to Dr. Harrah performing his surgery nor was he informed of the specific risks associated with the left femoral osteotomy.  The Veteran's testimony is competent, credible and probative, particularly given that the informed consent document indicated that Dr. Nasser would conduct or direct the surgery.  Given these facts, the Board finds that the April 16, 1997, consent form does not comply with the provisions of 38 C.F.R. § 17.32 (2010).  It does not establish the Veteran's informed consent to the April 17, 1997, surgical procedure by Dr. Harrah.  38 C.F.R. § 17.32 (2010).  See Halcomb v. Shinseki, 23 Vet. App. 234 (if adequacy of the informed consent process is raised, lay assertions of not being informed of the potential, reasonably foreseeable complications that occurred must be addressed).   

The April 17, 1997, VA surgical procedure resulted in additional left lower extremity disability and was conducted without the Veteran's informed consent.  Therefore, the Board concludes that compensation under the provisions of 38 C.F.R. § 1151 for left femoral osteotomy residuals including left leg length discrepancy and external rotation of the left lower extremity with valgus deformity is now warranted.  38 U.S.C.A. § 1151 (West 2002; 38 C.F.R. § 3.361 (2010).  

	(CONTINUED ON NEXT PAGE)

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for left femoral osteotomy residuals including left leg length discrepancy and external rotation of the left lower extremity with valgus deformity is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


